                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 1 of 17 Page ID #:1299



                                                 1   McDERMOTT WILL & EMERY LLP
                                                     Ellie Hourizadeh (#204627)
                                                 2   ehourizadeh@mwe.com
                                                     2049 Century Park East, Suite 3800
                                                 3   Los Angeles, CA 90067-3218
                                                     Telephone: (310) 277-4110
                                                 4   Facsimile: (310) 277-4730
                                                 5   Paul M. Schoenhard (pro hac vice)
                                                     pschoenhard@mwe.com
                                                 6   Nicole M. Jantzi (pro hac vice)
                                                     njantzi@mwe.com
                                                 7   Mary D. Hallerman (pro hac vice)
                                                     mhallerman@mwe.com
                                                 8   Sarah P. Hogarth (pro hac vice)
                                                     shogarth@mwe.com
                                                 9   500 North Capitol Street NW
                                                     Washington, DC 20001
                                                10   Telephone: (202) 756-8223
                                                     Facsimile: (202) 756-8087
                                                11
MCDERMOTT WILL & EMERY LLP




                                                     Attorneys for Defendants
                                                12
                             ATTORNEYS AT LAW




                                                                          UNITED STATES DISTRICT COURT
                               LOS ANGELES




                                                13
                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                14
                                                                                    SOUTHERN DIVISION
                                                15
                                                     SOFTKETEERS, INC., a California          CASE NO. 8:19-cv-00519-JVS (JDEx)
                                                16   corporation,
                                                                                              DEFENDANTS’ EX PARTE
                                                17                     Plaintiff,             APPLICATION TO INCREASE
                                                                                              AMOUNT OF PLAINTIFF’S
                                                18         v.                                 PRELIMINARY INJUNCTION
                                                                                              BOND
                                                19   REGAL WEST CORPORATION d/b/a
                                                     REGAL LOGISTICS, a Washington            REDACTED VERSION OF
                                                20   Corporation; VU HO INC., THAI TRAN       DOCUMENT PROPOSED TO BE
                                                     INC., and DON MAI INC., California       FILED UNDER SEAL
                                                21   corporations; and RANDY NEEVES, VU
                                                     HO, THAI QUOC TRAN, DON MAI, and         DATE:     TBD
                                                22   TRUNG NGOC DOAN, individuals,            TIME:     TBD
                                                                                              JUDGE:    Hon. James V. Selna
                                                23                     Defendants.            ROOM:     Courtroom 10C
                                                24
                                                25
                                                26
                                                27
                                                28
                                                                                                     DEFENDANTS’ EX PARTE APP. TO
                                                                                                          INCREASE PRELIMINARY
                                                                                                               INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 2 of 17 Page ID #:1300



                                                 1         TO PLAINTIFF AND ITS ATTORNEYS OF RECORD:
                                                 2         PLEASE TAKE NOTICE that as soon as the matter may be heard in Courtroom
                                                 3   10C of the Honorable Judge James V. Selna, located at Ronald Reagan Federal
                                                 4   Building and U.S. Courthouse, 411 West 4th Street, Los Angeles, California 92701-
                                                 5   4516, Defendants Regal West Corporation, Vu Ho Inc., Thai Tran Inc., Don Mai Inc.,
                                                 6   Randy Neeves, Vu Ho, Thai Quoc Tran, Don Mai, and Trung Ngoc Doan (collectively
                                                 7   “Defendants”) will and hereby do move, pursuant to this Court’s May 6, 2019 Order
                                                 8   (Dkt. No. 47) and Rule 65(c) of the Federal Rules of Civil Procedure, for an order
                                                 9   increasing the bond Plaintiff Softketeers, Inc. must post from $10,000 to $100 million.
                                                10         Defendants seek this relief ex parte in light of the Court’s Order Regarding
                                                11   Preliminary Injunction (Dkt. No. 47), which granted Plaintiff’s motion for a
MCDERMOTT WILL & EMERY LLP




                                                12   preliminary injunction and ordered that “the bond of $10,000 shall be posted within
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   two (2) business days of the Court signing the preliminary injunction.” Id. at 19.
                                                14   Because the bond set by the court is inadequate and the preliminary injunction has now
                                                15   been signed (Dkt. No. 48), it is imperative that this motion be heard expeditiously.
                                                16         As addressed in the accompanying memorandum of points and authorities, a
                                                17   $10,000 bond will not begin to cover the costs and damages that each and every one
                                                18   of the Defendants will incur as a result of being wrongfully enjoined.
                                                19         This ex parte application is made following counsel’s provision of notice to but
                                                20   unsuccessful efforts to confer orally with counsel for Plaintiff. See Schoenhard Decl.
                                                21   ¶ 3; C.D. R. Civ. P. 7-19.1.
                                                22
                                                     Dated: May 9, 2019                 MCDERMOTT WILL & EMERY LLP
                                                23
                                                24
                                                                                        By:    /s/ Paul M. Schoenhard
                                                25                                             PAUL M. SCHOENHARD
                                                26                                             Attorneys for Defendants

                                                27
                                                28
                                                                                                          DEFENDANTS’ EX PARTE APP. TO
                                                                                               - ii -          INCREASE PRELIMINARY
                                                                                                                    INJUNCTION BOND
          Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 3 of 17 Page ID #:1301



           1                                              TABLE OF CONTENTS
           2                                                                                                                               Page
           3   TABLE OF AUTHORITIES ................... .............................. .......................... ............ iv
           4   INTRODUCTION .. ............................... ............................... ......................... ............... 1
           5   BACKGROUND ............ ...................................................... ......................... ............... 1
           6   ARGUMENT ........................................................................ ......................... ............... 2
           7   I.       The $10,000 Bond Will Not Cover Regal's Damages And Costs
                        If Wrongfully Enjoined ................... ............................ ......................... ............... 4
           8
                        A.       The Software is essential to Regal's business ........................... ............... 4
           9
                        B.       The Software Source Code is essential to the use of the Software .......... 5
          10
                        C.       Regal will incur millions of dollars in damages and costs
::l       11                     because
                                     . . it cannot
                                              . . serve    its customers as a result of the
..J
                                 pre11m1nary 1nJunc  10n ............................................................... ............... 6
                                                    t·
~~
Ul        12
~ ~!fl
:l < ..                          1.        Regal cannot                                                   as a result
- is~
~ ~!      13                               of the prelimi                                                ........................ ............... 7
!=: 8 3
~ .\:
lli       14                     2.
0
~                                                                                                                              .. ............... 7
          15
          16                     3.                                                   in revenues wh i l -
                                                                                     ding, resulting in
          17                                                                         ............ ................. .... .............. 8
          18                     4.                                                ry injunction, Regal will be
                                                                                   . ............... ............................. ............... 9
          19
                                 5.        With no access to Software Source Code, Regal would
          20                               need to develop different Software to operate its business,
                                           which takes time and expense ....... .................................. ............... 9
          21
               II.      The $ 10,000 Bond Will Not .C~>Ver The Other Defendants' Damages
          22            And Costs If Wrongfully EnJomed................................................................... 10
          23            A.       The Deyelqper Defendants will likely be subject to layoffs
                                 or termmation ..................... .............................. .......................... ............ 10
          24
                        B.       Mr. Neeves and his family will suffer severe financial hardship ........... 10
          25
               III.     Softketeers Should Be Required To Post A Bond Of At Least $100 Million .. 11
          26
               CONCLUSION ........... ............................... ............................ .......................... ........... 12
          27
          28
                                                                                             DEFENDANTS' EXPARTEAPP. TO
                                                                        - 111 -                   INCREASE PRELIMINARY
                                                                                                       INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 4 of 17 Page ID #:1302



                                                 1                                           TABLE OF AUTHORITIES
                                                                                                                                                                      Page(s)
                                                 2   Cases
                                                 3   Barahona-Gomez v. Reno,
                                                       167 F.3d 1228 (9th Cir. 1999) ................................................................................. 3
                                                 4
                                                     Continuum Co., Inc. v. Incepts, Inc.,
                                                 5     873 F.2d 801 (5th Cir. 1989) ................................................................................... 3
                                                 6   CyberMedia, Inc. v. Symantec Corp.,
                                                       19 F. Supp. 2d 1070 (N.D. Cal. 1998) ..................................................................... 3
                                                 7
                                                     Hansen Bev. Co. v. Cytosport, Inc.,
                                                 8     09-cv-0031-VBF, 2009 WL 5104260, 2009 U.S. Dist. LEXIS 120508
                                                       (C.D. Cal. Nov. 4, 2009).......................................................................................... 3
                                                 9
                                                     Iconix v. Tokuda,
                                                10      457 F. Supp. 2d 969 (N.D. Cal. 2006) ..................................................................... 6
                                                11   Instant Air Freight Co. v. C.F. Air Freight, Inc.,
MCDERMOTT WILL & EMERY LLP




                                                        882 F.2d 797 (3d Cir. 1989) .............................................................................. 2, 12
                                                12
                             ATTORNEYS AT LAW




                                                     Mead Johnson & Co. v. Abbott Labs,
                               LOS ANGELES




                                                13     201 F.3d 883 (7th Cir. 2000) ................................................................................... 3
                                                14   Momento, Inc. v. Seccion Amarilla, USA,
                                                       No. 09-cv-1223, 2009 WL 1974798, 2009 U.S. Dist. LEXIS 62664
                                                15     (N.D. Cal. July 6, 2009)........................................................................................... 3
                                                16   Montana Silversmiths, Inc. v. Taylor Brands, LLC,
                                                       850 F. Supp. 2d 1172 (D. Mont. 2012) ................................................................. 11
                                                17
                                                     Nintendo of Am., Inc. v. Lewis Galoob Toys, Inc.,
                                                18      16 F.3d 1032 (9th Cir. 1994) ............................................................................... 2, 3
                                                19   Regulations
                                                20   19 C.F.R. § 113.63 ........................................................................................................ 9
                                                21   Rules
                                                22   Fed. R. Civ. P. 65(c) ................................................................................................. 2, 3
                                                23   Other Authorities
                                                24   District Judge James V. Selna, LEXMACHINA, https://law.lexmachina.com/court/
                                                        cacd/judge/2992 (last accessed May 9, 2019) ......................................................... 6
                                                25
                                                26
                                                27
                                                28
                                                                                                                                 DEFENDANTS’ EX PARTE APP. TO
                                                                                                              - iv -                  INCREASE PRELIMINARY
                                                                                                                                           INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 5 of 17 Page ID #:1303



                                                 1                                       INTRODUCTION
                                                 2         The Court’s $10,000 preliminary-injunction bond grossly undervalues the
                                                 3   damages and costs that each of the nine Defendants will suffer as a result of being
                                                 4   wrongfully enjoined.
                                                 5         As the Court acknowledges, the preliminary injunction prohibits Regal West
                                                 6   Corporation d/b/a Regal Logistics (“Regal”) from running its business, and that
                                                 7   preliminary injunction could remain in place for over a year. The other Defendants
                                                 8   will similarly suffer devastating losses. In the event Defendants prevail in this case,
                                                 9   that victory will be hollow in light of the significant harm each will have suffered as a
                                                10   result of being enjoined—                  of dollars in lost revenue and profits, over a
                                                11                  in lost wages, and                                          , let alone the
MCDERMOTT WILL & EMERY LLP




                                                12   reputational damage to Regal and each of the other Defendants.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13         The Court must increase the bond amount to account for the catastrophic impact
                                                14   a wrongful preliminary injunction will have on each Defendant.
                                                15                                       BACKGROUND
                                                16         On March 15, 2019, Softketeers filed its Complaint, alleging, inter alia,
                                                17   copyright infringement and trade-secret misappropriation in “source code” for the
                                                18   Software (“Software Source Code”). Compl., Dkt. No. 1.
                                                19         On March 26, 2019, Softketeers moved for a preliminary injunction seeking to
                                                20   enjoin Defendants’ use of the Software Source Code on the grounds that Softketeers
                                                21   would likely succeed on its copyright infringement and trade-secret misappropriation
                                                22   claims and would face irreparable harm in the absence of preliminary injunctive relief.
                                                23   Dkt. No. 20. Two weeks later, on April 8, 2019, Defendants opposed Softketeers’s
                                                24   motion for a preliminary injunction, pointing out various deficiencies in Softketeers’s
                                                25   proof and in its legal positions. Dkt. No. 27. In reply, Softketeers introduced a twenty-
                                                26   five page reply brief along with 66 pages of exhibits and a Second Declaration of Minh
                                                27   Khai Nguyen with over 500 pages of exhibits. See Dkt. No. 37.
                                                28
                                                                                                           DEFENDANTS’ EX PARTE APP. TO
                                                                                               -1-              INCREASE PRELIMINARY
                                                                                                                     INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 6 of 17 Page ID #:1304



                                                 1         Defendants promptly moved to strike Softketeers’s improper reply arguments
                                                 2   and “evidence” or, alternatively, for leave to file a surreply responding to Softketeers’s
                                                 3   new arguments and evidence. See Dkt. No. 37. The Court denied Defendants’ request
                                                 4   to strike or to file a surreply. See Dkt. No. 43.
                                                 5         After the May 6, 2019 hearing on Softketeers’s Motion for Preliminary
                                                 6   Injunction, on May 7, 2019, the Court entered an Order Regarding Motion for
                                                 7   Preliminary Injunction stating that the Court would grant Softketeers’s motion and
                                                 8   require Softketeers to post a bond of $10,000. See Dkt. No. 47 at 19. The Court stated
                                                 9   only that it “finds that a bond in the amount of ten-thousand ($10,000) is satisfactory
                                                10   at this stage,” and provided no explanation for why it found that bond amount to
                                                11   suffice. Id. That finding was “without prejudice as to an ex parte application by
MCDERMOTT WILL & EMERY LLP




                                                12   Defendants upon proper evidentiary showing to increase the bond.” Id.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13          On May 8, 2019, the Court entered its Order Granting Plaintiff’s Motion for
                                                14   Preliminary Injunction. See Dkt. No. 48. As of the time of this filing, Softketeers has
                                                15   not yet posted its $10,000 bond.
                                                16                                        ARGUMENT
                                                17         This Court “may issue a preliminary injunction . . . only if the movant gives
                                                18   security in an amount that the court considers proper to pay the costs and damages
                                                19   sustained by any party found to have been wrongfully enjoined or restrained.” Fed. R.
                                                20   Civ. P. 65(c). “Wrongfully enjoined or restrained” means that “the party enjoined had
                                                21   the right all along to do what it was enjoined from doing.” Nintendo of Am., Inc. v.
                                                22   Lewis Galoob Toys, Inc., 16 F.3d 1032, 1036 (9th Cir. 1994). Thus, if Defendants
                                                23   prevail in this litigation, they will have been “wrongfully enjoined or restrained” under
                                                24   Fed. R. Civ. P. 65(c) and will be entitled to recover provable damages, but only up to
                                                25   the amount of the bond. See id.; Instant Air Freight Co. v. C.F. Air Freight, Inc.,
                                                26   882 F.2d 797, 804 (3d Cir. 1989) (“[W]ith rare exceptions, a defendant wrongfully
                                                27   enjoined has recourse only against the bond.”).
                                                28
                                                                                                            DEFENDANTS’ EX PARTE APP. TO
                                                                                              -2-                INCREASE PRELIMINARY
                                                                                                                      INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 7 of 17 Page ID #:1305



                                                 1         A bond thus serves two functions: “(1) it assures the enjoined party that it may
                                                 2   readily collect damages from the funds posted or the surety provided in the event that
                                                 3   it was wrongfully enjoined, without further litigation and without regard to the possible
                                                 4   insolvency of the assured, and (2) it provides the plaintiff with notice of the maximum
                                                 5   extent of its potential liability, since the amount of the bond ‘is the limit of the damages
                                                 6   the defendant can obtain for a wrongful injunction, . . . provided the plaintiff was
                                                 7   acting in good faith.’” Momento, Inc. v. Seccion Amarilla, USA, No. 09-cv-1223, 2009
                                                 8   WL 1974798, 2009 U.S. Dist. LEXIS 62664, at *14–15 (N.D. Cal. July 6, 2009)
                                                 9   (alteration in original) (quoting Continuum Co., Inc. v. Incepts, Inc., 873 F.2d 801, 803
                                                10   (5th Cir. 1989)).
                                                11         While the Court has discretion to determine the amount of bond, see Barahona-
MCDERMOTT WILL & EMERY LLP




                                                12   Gomez v. Reno, 167 F.3d 1228, 1237 (9th Cir. 1999), the bond amount must be
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   sufficient to guarantee payment of any costs and damages sustained by wrongfully
                                                14   enjoined parties. When setting the amount of the bond, “district courts should err on
                                                15   the high side.” Mead Johnson & Co. v. Abbott Labs, 201 F.3d 883, 888 (7th Cir. 2000).
                                                16   While “[a]n error in setting the bond too high . . . is not serious[,] . . . an error in the
                                                17   other direction produces irreparable injury, because the damages for an erroneous
                                                18   preliminary injunction cannot exceed the amount of the bond.” Id. (citation omitted).
                                                19         In determining the amount of a preliminary-injunction bond, courts have
                                                20   considered such factors as the revenues and profits the defendants would have earned
                                                21   had they not been enjoined, the damage to the defendants’ reputation as a result of the
                                                22   injunction, and any losses or expenses the defendants would incur as a result of the
                                                23   injunction. See, e.g., Nintendo, 16 F.3d at 1038–39; Hansen Bev. Co. v. Cytosport,
                                                24   Inc., 09-cv-0031-VBF (AGRx), 2009 WL 5104260, 2009 U.S. Dist. LEXIS 120508,
                                                25   at *71–72 (C.D. Cal. Nov. 4, 2009); CyberMedia, Inc. v. Symantec Corp., 19 F. Supp.
                                                26   2d 1070, 1079–80 (N.D. Cal. 1998).
                                                27         As shown below, the $10,000 preliminary-injunction bond is inadequate and
                                                28   violates Fed. R. Civ. P. 65(c). Given the significant damages and losses Defendants
                                                                                                             DEFENDANTS’ EX PARTE APP. TO
                                                                                               -3-                INCREASE PRELIMINARY
                                                                                                                       INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 8 of 17 Page ID #:1306



                                                 1   will incur while being enjoined from using the Software Source Code during this
                                                 2   litigation, the bond must be increased to at least $100 million.
                                                 3   I.    The $10,000 Bond Will Not Cover Regal’s Damages And Costs If
                                                 4         Wrongfully Enjoined.
                                                 5         Regal is not a software company. Declaration of Randy Neeves in Support of
                                                 6   Defendants’ Ex Parte Application to Stay Preliminary Injunction and Ex Parte
                                                 7   Application to Increase Bond (“2d Neeves Decl.”) ¶ 8. It does not sell the Software to
                                                 8   end users. Id. Instead, Regal uses the Software to manage its third-party logistics
                                                 9   (“3PL”) business. Id. ¶¶ 8–9. Regal offers customers end-to-end support in the
                                                10   distribution of physical inventory, including cross-docking, warehousing, inventory
                                                11   management, transportation, and assembly and repackaging services. Id. ¶ 3. The
MCDERMOTT WILL & EMERY LLP




                                                12   preliminary injunction is thus not targeted to only one of many products Regal sells,
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   or only one of many services Regal offers. The preliminary injunction affects the
                                                14   entirety of Regal’s business with significant downstream impacts throughout the
                                                15   supply chain. Id. ¶¶ 7, 9.
                                                16         A.     The Software is essential to Regal’s business.
                                                17         As a 3PL provider, Regal manages and distributes large volumes of physical
                                                18   inventory for customers who serve such retail giants as Amazon, Wal-Mart, and Target.
                                                19   Id. ¶¶ 10-11. To do that, Regal and its customers rely on the following custom-built
                                                20   Software programs:
                                                21              1. Warehouse Management System (WMS): Provides end-to-end support
                                                22                for real-time tracking of incoming product, shipping, and delivery;
                                                23                generates invoices and bills of lading;
                                                24              2. WMS Services: Provides automated delivery of essential goods-and
                                                25                transactions-related information in standardized format known as
                                                26                electronic data interchange (“EDI”);
                                                27              3. MyWMS, also known as MyRegal: Enables Regal’s customers to access
                                                28                real-time inventory and distribution data, control the entire order cycle,
                                                                                                            DEFENDANTS’ EX PARTE APP. TO
                                                                                             -4-                 INCREASE PRELIMINARY
                                                                                                                      INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 9 of 17 Page ID #:1307



                                                 1                   and analyze workflow; allows Regal’s customers to receive and send data
                                                 2                   to retailers; and
                                                 3                4. Transportation Management System: Allows Regal to dispatch and track
                                                 4                   its trucks and shipping containers across the country
                                                 5                5. Yards Management System: Enables Regal to track in detail the activities
                                                 6                   at its warehouses across the country, including which trucks are currently
                                                 7                   loading and unloading; allows Regal’s warehouse and dispatch staff to
                                                 8                   manage orders.
                                                 9   Id. ¶¶ 13–18. Each of these Software programs serves an essential role in Regal’s
                                                10   business. Id. ¶¶ 6–7. Due to the dynamic nature of the 3PL business, each of these
                                                11   Software programs                                  . Id. ¶¶ 20–24. And due to the way in
MCDERMOTT WILL & EMERY LLP




                                                12   which Mr. Nguyen and others coded these programs,
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13
                                                14                             . Id. ¶ 23.
                                                15           B.      The Software Source Code is essential to the use of the Software.
                                                16           During the eighteen years in which Regal has used the Software, the Software
                                                17   has undergone                       updates through modification of the Software Source
                                                18   Code,                                                                                . Id.
                                                19
                                                20
                                                21
                                                     ¶ 19. Any Software update requires modification of the Software Source Code
                                                                                                          . Id. ¶¶ 19–24.              -
                                                22                 Id. ¶ 20.
                                                23                                                                                           Id.
                                                24   ¶ 21.
                                                25                                                                      Id. ¶ 22. In addition to
                                                26   these                                updates to the Software, which require use and
                                                27   modification of the Software Source Code, the Software Source Code needs to be
                                                28
                                                                                                             DEFENDANTS’ EX PARTE APP. TO
                                                                                                 -5-              INCREASE PRELIMINARY
                                                                                                                       INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 10 of 17 Page ID #:1308



                                                  1   modified and recompiled for execution to address                        in the Software.
                                                  2   Id. ¶ 19.
                                                  3          By prohibiting the use or modification of the Software Source Code, Regal
                                                  4   cannot keep up with the dynamic nature of its 3PL business. Id. ¶ 24.
                                                  5
                                                  6                                                                   Id. ¶ 28.
                                                  7
                                                  8
                                                  9
                                                            C.     Regal will incur millions of dollars in damages and costs
                                                                                                                                  -
                                                                                                 as a result of the preliminary injunction.
                                                             Because of the essential role the Software Source Code plays in the day-to-day
                                                 10   operations of Regal’s 3PL business, Regal’s inability to use the Software Source Code
                                                 11                               . Id. ¶¶ 23–24, 29.
MCDERMOTT WILL & EMERY LLP




                                                 12          As a result of the preliminary injunction, Regal will lose significant revenues
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                 13   and profits while this litigation is pending, far more than a “nominal” bond of $10,000.
                                                 14   See Iconix v. Tokuda, 457 F. Supp. 2d 969, 1003 (N.D. Cal. 2006). In Iconix, the court
                                                 15   declined to calculate a bond amount based on lost profits or expenses that would result
                                                 16   from a preliminary injunction because the defendants claimed they were not using the
                                                 17   source code at issue. Id. at 1003. Here, however, Regal uses the source code—which
                                                 18   it will show it rightfully owns or is licensed to—at issue                   in order to
                                                 19   maintain the Software needed to operate its business. 2d Neeves Decl. ¶¶ 20–24.
                                                 20          The median time for cases to reach a decision on summary judgment in this
                                                 21   Court is 425 days, or about 14 months, and the median time for cases to reach trial in
                                                 22   this Court is 601 days, or about 20 months.1 Id. ¶ 42. Over the last several years, Regal
                                                 23
                                                 24
                                                 25
                                                      has earned approximately


                                                      -
                                                                                               in revenues per year and an average of
                                                                                                                                         -
                                                              in annual (EBITDA) profit. Id. ¶ 27. Regal will most certainly lose customers
                                                      and business. Id. ¶¶ 28–32. Regal’s employees—from the warehouse director to the
                                                 26
                                                 27
                                                      1
                                                            District Judge James V. Selna, LEXMACHINA, https://law.lexmachina.com/court/
                                                 28   cacd/judge/2992 (last accessed May 9, 2019).
                                                                                                            DEFENDANTS’ EX PARTE APP. TO
                                                                                              -6-                INCREASE PRELIMINARY
                                                                                                                      INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 11 of 17 Page ID #:1309



                                                  1   forklift operator—                                                     . Id. ¶ 33. Regal will
                                                  2   incur substantial expenses. Id. ¶¶ 34, 46.
                                                  3                                                            . Id. ¶ 43.
                                                  4            At least for the reasons below, the damages and costs of Regal alone far exceed
                                                  5   the $10,000 bond amount.
                                                  6                  1.    Regal cannot                                 as a result of the
                                                  7                        preliminary injunction.
                                                  8            For the year 2018, Regal had                   in revenues and
                                                  9
                                                 10
                                                 11
                                                      in costs.                  accounted for approximately
                                                                                                               •    —
                                                      of Regal’s revenue last year. Id. ¶ 27. As with the other updates to the Software
                                                      requiring modifications to the Software Source Code, Regal
                                                                                                                                                —
MCDERMOTT WILL & EMERY LLP




                                                 12                                                                                      . See id.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                 13   ¶¶ 20, 24. Under the preliminary injunction, Regal cannot modify the Software Source
                                                 14   Code                                                                    . Dkt. No. 48 at 2.
                                                 15   Thus, Regal cannot                                                       as a result of the
                                                 16   preliminary injunction. 2d Neeves Decl. ¶ 30.
                                                 17            Based on last year’s revenues, Regal would incur damages of at least
                                                 18   over a two-year period due to being wrongfully enjoined simply as a result of             I
                                                 19
                                                 20
                                                 21
                                                      Court.
                                                                     2.
                                                                                               , or
                                                                                                      -   times the amount of bond set by the


                                                                           Regal will lose existing customers,
                                                 22
                                                 23                                        .
                                                 24
                                                 25                Regal will lose existing customers
                                                 26                       . Id. ¶¶ 28–29. Customers depend on Regal to ensure that goods are
                                                 27   timely and accurately received and shipped. Id. ¶ 10. Regal accomplishes this through
                                                 28   its suite of custom Software tailor-made to provide real-time, detailed information on
                                                                                                             DEFENDANTS’ EX PARTE APP. TO
                                                                                                -7-               INCREASE PRELIMINARY
                                                                                                                       INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 12 of 17 Page ID #:1310



                                                  1   everything from the level of a customer’s product inventory in one of Regal’s
                                                  2   warehouses to the time and location of the delivery of a customer’s product. Id.
                                                  3   Because Regal cannot modify the Software Source Code, it cannot make updates to
                                                  4   the Software that are inevitable in the dynamic nature of the 3PL business. Id. ¶¶ 19–
                                                  5   24, 28–29.
                                                  6         The timing of the preliminary injunction exacerbates the damages and costs
                                                  7   Regal Logistics will incur by being wrongfully enjoined. Regal’s busy season begins
                                                  8   each year around June in anticipation of the Halloween and Christmas holidays. Id.
                                                  9
                                                 10
                                                 11
                                                      ¶¶ 28–29, 31. Approximately
                                                                                       •     of Regal’s revenues come from this holiday-
                                                      oriented business. Id. ¶ 31. In May, customers provide Regal with information
                                                      regarding their needs for the holidays, including new products and new distribution
MCDERMOTT WILL & EMERY LLP




                                                 12   routes. Id. ¶ 28.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                 13
                                                 14
                                                 15                                               See id. ¶¶ 28–29, 31.
                                                 16
                                                 17                  Id. ¶ 32. Understandably,
                                                 18
                                                 19
                                                 20                                                      . Id.
                                                 21
                                                 22                                   Id.
                                                 23                3.     Regal will lose               in revenues while this preliminary
                                                 24                       injunction is pending,
                                                 25
                                                 26         As a result of lost business from current and new customers because of the
                                                 27   preliminary injunction, Regal will suffer                  revenue and profit losses while
                                                 28   this litigation is pending. Id. ¶¶ 27–31, 43. Simply put,
                                                                                                            DEFENDANTS’ EX PARTE APP. TO
                                                                                               -8-               INCREASE PRELIMINARY
                                                                                                                      INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 13 of 17 Page ID #:1311



                                                  1
                                                  2   Regal will lose at least               in revenues if wrongfully enjoined. Id. ¶ 43.
                                                  3         Because of lost revenues and business, Regal
                                                  4                                                     while the preliminary injunction is in
                                                  5
                                                  6
                                                      place. Id. ¶¶ 33, 37. Regal currently employs
                                                                                                            •    contractors and nearly
                                                                                                                                          •
                                                      employees, which include short-haul drivers, forklift operators, warehouse staff, and
                                                  7   customer support personnel. Id. ¶ 33.                                      as a result of
                                                  8   being wrongfully enjoined. Id. ¶ 37.
                                                  9                4.     As a result of the preliminary injunction, Regal will be
                                                 10                                                     .
                                                 11         Because Regal cannot make the necessary updates to its Software because it is
MCDERMOTT WILL & EMERY LLP




                                                 12   prohibited from accessing the Software Source Code, Regal will likely incur increased
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                 13   expenses. By way of limited example, Regal likely will be
                                                 14
                                                 15                                                                                . Id. ¶ 34.
                                                 16
                                                 17                     Id. Regal also likely will be
                                                 18                                                                                          Id.
                                                 19   ¶ 35. This can result in Regal
                                                 20                                             . Id.; 19 C.F.R. § 113.63.
                                                 21                5.     With no access to Software Source Code, Regal would need to
                                                 22                       develop different Software to operate its business, which takes
                                                 23                       time and expense.
                                                 24         In light of the preliminary injunction, unless Regal can timely develop a new
                                                 25
                                                 26
                                                 27
                                                      suite of Software to manage its business, it is very likely that the company
                                                                                                            .                        -
                                                                                                                2d Neeves Decl. ¶¶ 26, 46.
                                                      Development and implementation of a viable software replacement would take about
                                                 28                      and cost an estimated                        Id. ¶¶ 26, 46. Such a
                                                                                                            DEFENDANTS’ EX PARTE APP. TO
                                                                                               -9-               INCREASE PRELIMINARY
                                                                                                                      INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 14 of 17 Page ID #:1312



                                                  1   replacement would                                       and would help to mitigate the
                                                  2                damages that would otherwise befall the company. Id. ¶ 46.
                                                  3   II.   The $10,000 Bond Will Not Cover The Other Defendants’ Damages And
                                                  4         Costs If Wrongfully Enjoined.
                                                  5          As shown above, a $10,000 bond will not begin to cover the losses and costs
                                                  6   Regal will incur as a result of being wrongfully enjoined. But Regal is not the only
                                                  7   Defendant in this case. The developer Defendants—Vu Ho, Thai Tran, Don Mai, and
                                                  8   Trung Ngoc Doan (collectively, “Developer Defendants”), who currently work with
                                                  9   Regal—and Mr. Randy Neeves, Chief Executive Officer of Regal, also will suffer
                                                 10   significant damages and costs. Id. ¶¶ 36, 38, 44–45. A $10,000 bond will not cover
                                                 11   any one of these Defendant’s respective damages and expenses, let alone all of them.
MCDERMOTT WILL & EMERY LLP




                                                 12         A.     The Developer Defendants will likely be subject to layoffs or
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                 13                termination.
                                                 14          Because the Developer Defendants will have little to no work to do in light of
                                                 15   their and Regal’s inability to use or modify the Software Source Code, Regal would
                                                 16   likely terminate or lay off all of them. Id. ¶¶ 37, 43. Currently, Regal pays the
                                                 17   Developer Defendants on an hourly basis at variable rates for work performed on the
                                                 18   Software Source Code. Id. ¶ 43. On average, Regal pays the Developer Defendants a
                                                 19   total of                    . Id. During the pendency of this lawsuit, the Developer
                                                 20
                                                 21
                                                      Defendants would lose a total of over
                                                      of bond set by the Court. Id.
                                                                                                          in wages, or
                                                                                                                         •   times the amount


                                                 22         B.     Mr. Neeves and his family will suffer severe financial hardship.
                                                 23          Mr. Neeves and his family will personally incur significant losses as a result of
                                                 24   the preliminary injunction. Id. ¶ 44. Regal has been a closely held family business for
                                                 25   the last fifty years. Id. Mr. Neeves and his family depend on Regal for their
                                                 26   livelihoods, and a preliminary injunction                                   . Id.
                                                 27
                                                 28
                                                                                                            DEFENDANTS’ EX PARTE APP. TO
                                                                                              - 10 -             INCREASE PRELIMINARY
                                                                                                                      INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 15 of 17 Page ID #:1313



                                                  1   III.   Softketeers Should Be Required To Post A Bond Of At Least $100 Million.
                                                  2          In light of the substantial damages and costs each of the Defendants will incur
                                                  3   if wrongfully enjoined, the Court should increase the bond amount to at least $100
                                                  4   million. A bond in this amount would cover most of Regal’s lost revenues and profits,
                                                  5
                                                  6
                                                  7
                                                      the Developer Defendants’ lost wages, the expenses Regal expects to incur
                                                                                                                                   -       , and
                                                  8   the expenses Regal would incur to develop suitable replacement Software.
                                                  9          Softketeers may balk at this amount. But the amount of the bond requested by
                                                 10   Defendants is directly attributable to the scope of the preliminary injunction
                                                 11   Softketeers requested and now entered by the Court. See Dkt. No. 48. Had the Court
MCDERMOTT WILL & EMERY LLP




                                                 12   imposed a narrowly tailored injunction proscribing discrete conduct by Defendants,
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                 13   such as enjoining Defendants from disclosing the Software Source Code to third
                                                 14   parties or prohibiting Defendants from using the Software Source Code in any way
                                                 15   other than to operate Regal’s business, a lower bond—perhaps even the current bond
                                                 16   of $10,000—would have been sufficient. See, e.g., Montana Silversmiths, Inc. v.
                                                 17   Taylor Brands, LLC, 850 F. Supp. 2d 1172, 1189 (D. Mont. 2012) (imposing $25,000
                                                 18   bond in copyright infringement and trade secret suit in light of “limited scope” of
                                                 19   injunction prohibiting sales of one of many jewelry and belt-buckle products sold by
                                                 20   the defendant). As entered, however, the preliminary injunction
                                                 21                                                              and the amount of the bond
                                                 22   must fully account for the harm Defendants will have experienced, if ultimately the
                                                 23   preliminary injunction is found to have been wrongly entered.
                                                 24          The bond amount may create a barrier to the imposition of the Court’s expansive
                                                 25   preliminary injunction, but this is exactly why a bond requirement exists:
                                                 26          Requiring plaintiff to post a bond departs from the usual American
                                                             approach of keeping the cost of litigation down to encourage people to
                                                 27          resort to courts. The bond grows out of the idea that because of attenuated
                                                             procedure, an interlocutory order has a higher than usual change of being
                                                 28
                                                                                                           DEFENDANTS’ EX PARTE APP. TO
                                                                                             - 11 -             INCREASE PRELIMINARY
                                                                                                                     INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 16 of 17 Page ID #:1314



                                                  1         wrong. . . . The bond deters rash applications for interlocutory orders; the
                                                            bond premium and the chance of liability on it causes a plaintiff to think
                                                  2         carefully beforehand.
                                                  3
                                                  4
                                                  5
                                                      Instant Air, 882 F.2d at 804. Given the
                                                                                                  -         threat the preliminary injunction
                                                      poses to Defendants’ business, a bond in the amount of at least $100 million is
                                                      warranted.
                                                  6                                     CONCLUSION
                                                  7         For the foregoing reasons, the Court should increase the bond amount to $100
                                                  8   million with the preliminary injunction becoming effective only upon payment of that
                                                  9   amount.
                                                 10
                                                      Dated: May 9, 2019                 MCDERMOTT WILL & EMERY LLP
                                                 11
MCDERMOTT WILL & EMERY LLP




                                                 12
                             ATTORNEYS AT LAW




                                                                                         By:      /s/ Paul M. Schoenhard
                               LOS ANGELES




                                                 13                                               PAUL M. SCHOENHARD
                                                                                                  Attorneys for Defendants
                                                 14
                                                 15
                                                 16
                                                 17
                                                 18
                                                 19
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28
                                                                                                           DEFENDANTS’ EX PARTE APP. TO
                                                                                               - 12 -           INCREASE PRELIMINARY
                                                                                                                     INJUNCTION BOND
                                                Case 8:19-cv-00519-JVS-JDE Document 59 Filed 05/10/19 Page 17 of 17 Page ID #:1315



                                                  1                                            PROOF OF SERVICE

                                                  2            I, Ellie Hourizadeh, declare:

                                                  3            I am a citizen of the United States and employed in Los Angeles County, California. I am

                                                  4   over the age of eighteen years and not a party to the within-entitled action. My business address is

                                                  5   2049 Century Park East, Suite 3800, Los Angeles, CA 90067-3218. On May 9, 2019, I served a

                                                  6   copy of the within document(s):

                                                  7           DEFENDANTS’ EX PARTE MOTION TO INCREASE AMOUNT OF PLAINTIFF’S
                                                              PRELIMINARY INJUNCTION BOND – REDACTED VERSION
                                                  8
                                                      ☒       BY EMAIL via pdf file, by transmitting on this date via email, a true and correct copy
                                                  9           scanned into an electronic file in Adobe “pdf” format. The transmission was reported as
                                                              complete and without error.
                                                 10

                                                 11               Michael I. Katz (email: mkatz@mabr.com
MCDERMOTT WILL & EMERY LLP




                                                                  L. Rex Sears (email: rsears@mabr.com)
                                                 12               MASCHOFF BRENNAN LAYCOCK
                             ATTORNEYS AT LAW




                                                                   GILMORE ISRAELSEN & WRIGHT PLLC
                               LOS ANGELES




                                                 13               100 Spectrum Center Drive, Suite 1200
                                                                  Irvine, CA 92618
                                                 14               Telephone: 949.202.1900
                                                                  Fax: 949.453.1104
                                                 15

                                                 16            Executed on May 9, 2019, at Los Angeles, California.

                                                 17
                                                                                                          /s/ Ellie Hourizadeh
                                                 18                                                       Ellie Hourizadeh
                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28



                                                      DM_US 159822692-3.107682.0011                   -1-
